        Case 2:13-cr-00405-KJD-GWF Document 121 Filed 09/14/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:13-cr-00405-KJD-GWF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     LARRY MONDRELL GIBBS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED based upon the stipulation between the United States

11   and defendant’s counsel, and for good cause shown:

12          1.     The Petition for Revocation of Supervised Release (ECF No. 99) is dismissed.

13          2.     The status conference currently scheduled for September 29, 2020 at 11:00 a.m.

14   is vacated.

15                     14th day of September, 2020.
            DATED this ___

16
17
                                                THE HONORABLE KENT J. DAWSON
18
                                                UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                   3
